Brooke, J.
(after stating the facts). Defendant contends that there should have been no recovery for three reasons:
(1) It was not shown that Bessie Peterson was an indigent person.
(2) There was no evidence of a legal contract.
(3) The board of supervisors having disallowed the claim, their decision is final.
The first claim may be disposed of by noting that the health board of the township by resolution determined that at the time the services were rendered John Peterson was not financially able t® pay for them. Moreover, this court has held that, in case of a legal employment, the pecuniary ability of the patient is not controlling. Elliott *17v. Kalkaska County Supervisors, 58 Mich. 452 (25 N. W. 461, 55 Am. Rep. 706); McKillop v. Cheboygan County Supervisors, 116 Mich. 614 (74 N. W. 1050); Township of Cedar Creek v. Wexford County Supervisors, 135 Mich. 124 (97 N. W. 409); Board of Supervisors of Arenac County v. Iosco County Supervisors, 158 Mich. 344 (122 N. W. 629).
The second point made is ruled by the decision of this court in Pierce v. Gladwin County Supervisors, 136 Mich. 423 (99 N. W. 1132), against defendant’s contention.
Will an appeal lie from the determination of the board of supervisors ? It will be noted that the services, for which compensation is sought, were all rendered before the adoption of the Constitution of 1909. Section 9 of article 8 provides:
“Appeals may be taken from such decisions of the board of supervisors, or auditors, to the circuit court in such manner as shall be prescribed by law.”
Section 2 of Act No. 58, Pub. Acts 1909, provides that:
“When the claim of any person, firm or corporation against a county shall be disallowed in whole or in part by the board of supervisors or board of county auditors, such person, firm or corporation may appeal from the decision of such board to the circuit court for the same county.”
The language of this act is very broad. No intimation is there given that appeals will lie only in those cases where the claim arose subsequently to the passage of the act. The right given apparently covers every case of total or partial disallowance. It is, we think, clear that this statute confers no new rights, nor creates new liability. It affects the remedy only for a pre-existing right, and as such may be invoked in the enforcement of that right. Heineman v. Schloss, 83 Mich. 153 (47 N. W. 107). The circuit court had jurisdiction to entertain the appeal.
On behalf of the plaintiff the claim is made that the court erred in disallowing that portion of the claim repre*18sented by charges for the services rendered by Dr. Smith, and medicines administered during that period.
While we have held that this statute should receive a liberal construction in the interest of the public health (Bishop v. Ottawa County Supervisors, 140 Mich. 177 [103 N. W. 585]), we think it would be going too far to hold that a physician, having a contract of employment with a health board, might hire another physician to do the actual work, and himself collect for the service. It may well be supposed that the element of personal fitness enters into the contract. The board certainly is clothed with the power of selection, and the county should not be called upon to pay for the services of a physician with whom no contract was made. It seems equally plain that that portion of the bill represented by charges made by the plaintiff for services rendered by himself prior to the making of the contract was properly disallowed.
It is urged that in any event the circuit court should have allowed the plaintiff $64.75 in excess of the allowance made, that sum representing the value of the medicines furnished by plaintiff, though administered by Dr. Smith, during the period of Dr. Smith’s attendance. The record conclusively shows that the medicines used were of an unusual character for an unusual disease, and that they were supplied by the plaintiff during the whole period of attendance. That the charges made therefor are reasonable is not in dispute. We can see no reason for denying plaintiff compensation for the medicines supplied by him under his contract, even though they were administered by the hand of another. This additional sum should have been allowed.
For the error pointed out, the judgment is reversed and a new trial ordered. Plaintiff will recover his costs to be taxed.
Moore, C. J., and Steere, M[cAlvay, Blair, Stone, and Ostrander, JJ., concurred. Bird, J., did not sit.